         Case 3:20-cv-00915-SB           Document 1     Filed 06/05/20    Page 1 of 8




Eric R. McVittie, OSB #025644
Daniel J. Park, OSB #132493
LE GROS BUCHANAN & PAUL
4025 Delridge Way SW, Suite 500
Seattle, Washington 98106-1271
Phone:     206-623-4990
Facsimile: 206-467-4828
Email: emcvittie@legros.com
Email: dpark@legros.com




                                   UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON

                                        PORTLAND DIVISION

VIGOR MARINE LLC AND STARR                            Case No. 3:20-cv-00915
INDEMNITY & LIABILITY COMPANY,
                                                      IN ADMIRALTY
                     Plaintiffs,
                                                      COMPLAINT
                             v.

NW PROPELLER OPERATIONS, INC.

                     Defendant.


          Plaintiff Vigor Marine LLC (“Vigor”) and Starr Indemnity & Liability Company

(“Starr”) (collectively, “Plaintiffs”), allege as follows against NW Propeller Operations, Inc.

(“Defendant” or “NWP”):

                                          I.     PARTIES

          1.         Plaintiff Vigor Marine LLC is an Oregon limited liability company with a

principal place of business in Portland, Oregon.

          2.         Plaintiff Starr Indemnity & Liability Company is a Texas corporation with a

principal place of business in New York, New York.
COMPLAINT - Page 1
[Case No. 3:20-cv-00915]



{29379-00610416;2}
         Case 3:20-cv-00915-SB            Document 1      Filed 06/05/20     Page 2 of 8




          3.         Defendant NW Propeller Operations, Inc. is a Washington corporation with a

principal place of business in Lakewood, Washington.

                                        II.     JURISDICTION

          4.         This Court has subject matter jurisdiction over this admiralty action for breach

of a ship repair contract and tort under 28 U.S.C. §1333(1).

          5.         The claims presented against Defendant are admiralty or maritime claims

within the meaning of Fed. R. Civ. P. 9(h).

          6.         This Court alternatively has subject jurisdiction pursuant to 28 U.S.C. § 1332,

as the parties hereto are completely diverse and the matter in controversy exceeds, exclusive

of interest and costs, the sum of seventy-five thousand dollars ($75,000).

          7.         Venue is appropriate under 28 U.S.C. § 1391(b)(2) because a substantial part

of the events giving rise to this claim occurred in this judicial district, and Defendant is

subject to the Court’s personal jurisdiction with respect to this action.

                                              III.   FACTS

          8.         In September 2016, the M/V COLUMBIA, a passenger ferry operated by the

Alaska Marine Highway System (“AMHS”), reported to Vigor’s shipyard in Portland,

Oregon after the vessel’s starboard propeller struck a submerged object.

          9.         Vigor, in turn, subcontracted with NWP to inspect the vessel’s controlled

pitch propeller (“CPP”) system. NWP was the recognized representative for Escher Wyss

AG, later succeeded by Andritz AG, which fabricated the vessel’s CPP system.

          10.        On or about September 26, 2016, Vigor issued Purchase Order No. 13PDX

103742 for NWP to provide, among other services, “Escher Wiess [sic] representative




COMPLAINT - Page 2
[Case No. 3:20-cv-00915]



{29379-00610416;2}
         Case 3:20-cv-00915-SB           Document 1     Filed 06/05/20    Page 3 of 8




services[.]” Purchase Order No. 13PDX 103742 stated that Vigor’s Standard Purchase Order

Terms and Conditions are “incorporated in and will govern this Purchase Order.”

          11.        Vigor’s Standard Purchase Order Terms and Conditions contained a

“Performance Warranty” whereby NWP warranted to Vigor that NWP’s goods and services

conform to the description in the Purchase Order and “comply with (i) the Specifications, (ii)

any samples provided by Seller, (iii) industry standards . . . and (iv) applicable law[.]” Under

the Performance Warranty, NWP also warranted to Vigor that its goods “are free from

defects in materials and workmanship, and if any Goods or Services were designed by Seller

or by Seller’s suppliers, they are free from defects in design.” Vigor’s Standard Purchase

Order Terms and Conditions also permit Vigor to recover its reasonable attorney fees, costs

and expenses if it is the prevailing party in any litigated dispute concerning the Purchase

Order.

          12.        In exchange for valuable consideration, NWP accepted in writing, orally,

and/or by performance the contract to perform repair work on the M/V COLUMBIA.

          13.        After NWP’s inspection, the State of Alaska directed Vigor to proceed with a

complete hub teardown and reassembly of the CPP system based, in part, upon the findings

from NWP’s investigation.

          14.        On November 10, 2016, Vigor issued a revised Purchase Order No. 13PDX

103742 (revision #2), in the amount of $417,701.00, for NWP to provide, among other

services “Escher Wiess Technical representative services” and “STBD side Hub repair.”

          15.        While performing the contracted services, NWP failed, among other

deficiencies, to properly connect the inner and outer tubes in the CPP’s oil distribution

(“OD”) box.

COMPLAINT - Page 3
[Case No. 3:20-cv-00915]



{29379-00610416;2}
         Case 3:20-cv-00915-SB           Document 1      Filed 06/05/20     Page 4 of 8




          16.        On June 7, 2017, after the hub teardown and reassembly work was complete,

the M/V COLUMBIA departed Vigor’s shipyard to undergo sea trials.

          17.        During the sea trials, the M/V COLUMBIA experienced a catastrophic failure

of its starboard CPP system and became disabled. The M/V COLUMBIA was towed back to

Vigor’s shipyard for diagnosis and repair.

          18.        During the inspection, Vigor discovered that an inner oil tube coupling within

the CPP system had disconnected, and Vigor engaged NWP to conduct a root cause

investigation into the coupling failure. NWP discovered, among other findings, that the inner

and outer tubes in the OD box were improperly connected which failed to adequately secure

the tubes to one another.

          19.        Thereafter, Vigor proceeded to repair the damage to the M/V COLUMBIA’s

CPP system and other parts of the vessel sustained during the sea trials. The sole and

proximate cause of the post-sea trial damages to the M/V COLUMBIA was NWP’s failure to

properly connect the couplings in OD box and other deficiencies in performing the services

and repairs set forth in revised Purchase Order No. 13PDX 103742.

          20.        On October 1, 2017, Vigor submitted Invoice No. 357743 in the amount of

$1,182,347.50 to the State of Alaska for the post-sea trial repairs to M/V COLUMBIA. The

State, however, refused to pay the invoice on the grounds that Vigor had performed improper

and/or insufficient work during the initial hub teardown and reassembly.

          21.        On May 2, 2018, Vigor submitted a claim to the State of Alaska for the unpaid

invoice pursuant to AS § 36.30.620. The State’s contracting officer, however, denied the

claim in its entirety. The State attributed the CPP failure to the improper connections in the




COMPLAINT - Page 4
[Case No. 3:20-cv-00915]



{29379-00610416;2}
         Case 3:20-cv-00915-SB           Document 1       Filed 06/05/20    Page 5 of 8




CPP system and found there was ample evidence indicating that “Vigor and/or NWP failed to

provide services meeting applicable standards of care and workmanship.”

          22.        At the times relevant hereto, Vigor maintained a commercial marine liability

policy through Starr. Starr paid a portion of the repair costs and other damages sustained by

Vigor resulting from the State of Alaska’s refusal to pay Invoice No. 357743 for the post-sea

trial repairs. Vigor incurred the remainder of these damages.

                                 IV.     FIRST CAUSE OF ACTION

                             (Breach of Contract / Breach of Warranty)

          23.        Plaintiffs incorporate herein all of the prior allegations set forth in their

Complaint.

          24.        Vigor contracted with NWP for services and repairs of the M/V

COLUMBIA’s CPP system and other parts of the vessel. NWP accepted the contract in

writing, orally and/or by performance of the work.

          25.        NWP breached its obligations to Vigor under that contract by failing to

properly perform those services and repairs on the M/V COLUMBIA. Such breach was the

sole, proximate cause of the damages the M/V COLUMBIA sustained during the sea trials on

or about June 7, 2017.

          26.        NWP is liable to Vigor for its breach of contract and breach of warranties, and

Vigor is entitled to recover from NWP the losses it incurred when the State of Alaska refused

to pay Invoice No. 357743, in an amount to be proven at trial.

          27.        As subrogee to Vigor for this loss, Starr is entitled to recover from NWP all

amounts paid pursuant to Vigor’s insurance policy with Starr relating to NWP’s breach of

contract and breach of warranties.

COMPLAINT - Page 5
[Case No. 3:20-cv-00915]



{29379-00610416;2}
         Case 3:20-cv-00915-SB           Document 1      Filed 06/05/20    Page 6 of 8




                               V.      SECOND CAUSE OF ACTION

                     (Breach of Implied Warranty of Workmanlike Performance)

          28.        Plaintiffs incorporate herein all of the prior allegations set forth in their

Complaint.

          29.        Vigor and NWP entered into a contract for services and repairs of the M/V

COLUMBIA’s CPP system and other parts of the vessel. NWP accepted the contract in

writing, orally and/or by performance of the work.

          30.        Under the federal maritime law, NWP provided an implied warranty of

workmanlike performance to Vigor in connection with such work.

          31.        NWP breached its implied warranty to Vigor by failing to perform such

services and repairs in a workmanlike manner. Such breach caused the M/V COLUMBIA to

sustain damages during the sea trials on or about June 7, 2017.

          32.        NWP is liable to Vigor for the breach of its implied warranty of workmanlike

performance, and Vigor is entitled to recover from NWP the losses it incurred when the State

of Alaska refused to pay Invoice No. 357743, in an amount to be proven at trial.

          33.        As subrogee to Vigor for this loss, Starr is entitled to recover from NWP all

amounts paid pursuant to Vigor’s insurance policy with Starr relating to NWP’s breach of

implied warranty of workmanlike performance.

                                VI.     THIRD CAUSE OF ACTION

                                             (Negligence)

          34.        Plaintiffs incorporate herein all of the prior allegations set forth in their

Complaint.




COMPLAINT - Page 6
[Case No. 3:20-cv-00915]



{29379-00610416;2}
         Case 3:20-cv-00915-SB            Document 1      Filed 06/05/20        Page 7 of 8




          35.        NWP agreed to perform services and repairs to the M/V COLUMBIA’s CPP

system and other parts of the vessel. NWP owed a duty to Vigor to exercise reasonable care

while performing those services and repairs to the CPP system and other parts of the vessel.

NWP breached this duty. Such breach was the sole, proximate cause of the damages the

M/V COLUMBIA sustained during the sea trials on or about June 7, 2017.

          36.        As subrogee to Vigor for this loss, Starr is entitled to recover from NWP all

amounts paid pursuant to Vigor’s insurance policy with Starr relating to NWP’s negligence.

                                      V. PRAYER FOR RELIEF

          WHEREFORE, having stated their Complaint, Plaintiffs Vigor Marine LLC and Starr

Indemnity & Liability Company pray for relief as follows:

          1.         Damages in the amount of $895,374.50 or such other or further amount as

may be established at trial;

          2.         Prejudgment and post-judgment interest;

          3.         Attorney’s fees and costs; and

          4.         Such other relief as the Court deems just and equitable.

          DATED this 5th day of June, 2020.

                                               LE GROS, BUCHANAN & PAUL


                                               By: s/Eric McVittie
                                                  s/Daniel Park
                                                  Eric R. McVittie, OSB #025644
                                                  Daniel J. Park, OSB #132493
                                                  4025 Delridge Way SW, Suite 500
                                                  Seattle, Washington 98106-1271
                                                  Phone: 206-623-4990
                                                  Facsimile: 206-467-4828
                                                  Email: emcvittie@legros.com
                                                  dpark@legros.com

COMPLAINT - Page 7
[Case No. 3:20-cv-00915]



{29379-00610416;2}
         Case 3:20-cv-00915-SB   Document 1   Filed 06/05/20   Page 8 of 8




                                       Attorneys for Plaintiffs Vigor Marine LLC and
                                       Starr Indemnity & Liability Company




COMPLAINT - Page 8
[Case No. 3:20-cv-00915]



{29379-00610416;2}
